Case 3:17-cv-00101-RDM Document 269 Filed 04/16/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
: 3:17-CV-101
V. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
SPECIAL MASTER ORDER #22

Now, this 16th day of April, 2019, IT IS HEREBY ORDERED THAT the agenda for
the telephonic status conference scheduled for April 16, 2019 at 4:15 p.m. shall include, but
not be limited to, the following matters: |

1. The status of Plaintiff's production of documents that include the names Navient

or Pioneer Credit and the issue raised by Defendants at page 4 of the transcript

of the April 9, 2019 conference call.

2. The status of responses to Defendants’ letters to the federal and state agencies
implicated in the assertion of the Bank Examination Privilege.

3. The status of the production of call records.

4. The status of the searches for and production of records from Mr. Bailer and
“securitization” custodians as raised in the parties’ letters of March 15, 2019.

5. The timetable for objections to the first report on the in camera review of
documents withheld on the basis of the deliberative process privilege.

 
Case 3:17-cv-00101-RDM Document 269 Filed 04/16/19 Page 2 of 2

6. The Plaintiff's letter of April 9, 2019 (Doc. 265) concerning Defendants’ assertion
of work product protection.

7. The telephonic conference call scheduled for 4:15 p.m. on April 16, 2019 shall be
placed to 570-207-5605.

s/ Thomas |. Vanaskie
THOMAS |. VANASKIE
SPECIAL MASTER
